UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6351



DENNIS I. GREEN,

                                            Plaintiff - Appellant,

          versus


FRANKLIN T. DUPREE, JR.; HENRY V. BARNETTE,
JR.; JANICE M. COLE; KIERAN SHANAHAN; BILL
WEBB; FRANK JACKSON; JOHN R. SIMPSON; ANTHONY
SULESKI; STEPHEN J. HUSK; MARY JACKSON; LYNN
CAWLEY WILSON; LARRY JONES; ARTHUR MARKS;
NANCY E. DAVIS; GEORGE W. KELLY; WILLIAM I.
BERRYHILL, JR.; KAREN THOMAS; TONI L. DEPAUL;
MACK JARVIS; J. BAKER WILLIAMS; MS. MENSHEW;
MR. HOY; R. BOSTIC; J. T. HAYWOOD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-99-571-CT-5-H)


Submitted:   May 11, 2000                   Decided:   May 17, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Dennis I. Green, Appellant Pro Se. Janice McKenzie Cole, United
States Attorney, Raleigh, North Carolina; William McBlief, OFFICE
OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dennis I. Green, a North Carolina inmate, appeals the district

court’s order denying relief upon his pro se petition for writ of

mandamus under 28 U.S.C.A. § 1915A (West Supp. 1999).   We have re-

viewed the record and the district court’s opinion and find that

this appeal is frivolous.     Accordingly, we dismiss the appeal on

the reasoning of the district court.   See Green v. Dupree, No. CA-

99-571-CT-5-H (E.D.N.C. Dec. 21, 1999).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2